         Case 1:20-cr-00182-VEC Document 40
                                         39 Filed 04/21/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                  USDC SDNY                         The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                  DOCUMENT                          New York, New York 10007
                  ELECTRONICALLY FILED
                  DOC #:                            April 21, 2020
   BY ECF         DATE FILED: 04/21/2020



                                                              MEMO ENDORSED
   The Honorable Valerie E. Caproni
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

       Re:    United States v. Jonathan Burgos et al., 20 Cr. 182 (VEC)

   Dear Judge Caproni:

           The Government respectfully submits this letter on behalf of all parties to jointly
   request that the Court adjourn the pretrial conference presently scheduled for April 30,
   2020, at 2:30 p.m., to a date and time convenient to the Court on or after July 1, 2020. The
   parties request this adjournment in light of the advice given by the Centers for Disease
   Control and Prevention and other public health authorities to take precautions to reduce the
   possibility of exposure to COVID-19. In addition, while discovery is ongoing, the
   Government’s production of certain discovery materials and the defendants’ ability to
   review discovery produced to date has been hampered by the COVID-19 pandemic.

          The Government respectfully requests that time between April 30, 2020 and the
   rescheduled pretrial conference be excluded pursuant to the provisions of the Speedy Trial
   Act, 18 U.S.C. § 3161(h)(7)(A). The Government respectfully submits that the proposed
   exclusion would be in the interest of justice, particularly in light of uncertainty and
   unforeseen delays resulting from the ongoing COVID-19 pandemic. The Government
   understands that defense counsel consent to this request.

Application GRANTED. The April 30                         Respectfully submitted,
conference is adjourned to July 1, 2020, at
3:00 P.M. For the reasons stated in the letter,           GEOFFREY S. BERMAN
the time between now and the next conference,             United States Attorney for the
is excluded for purposes of the Speedy Trial              Southern District of New York
Act pursuant to 18 U.S.C. § 3161(h)(7)(A).
                                                    By: ______________________
SO ORDERED.              Date: 04/21/2020               Juliana N. Murray
                                                        Assistant United States Attorney
                                                        (212) 637-2314


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
